Citation Nr: 1509975	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2014 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A chronic right knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


CONCLUSION OF LAW

The criteria for an award of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given VA examinations in December 2010 and January 2015.  The examiners reviewed the claims file in conjunction with the examinations and they fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The service treatment records reflect that in April 1957, the Veteran sought treatment for right knee pain and swelling of three days duration.  He reported that the pain arose after jumping from a truck and falling.  Physical examination was essentially negative except for the extremities.  There was no evidence of quadriceps atrophy.  The right medial and lateral collateral ligaments were intact.  The cruciate ligaments were intact.  There was no patellar friction and the grinding test was negative.  The impression on admission was an acute sprain of the right knee.  X-rays taken showed bipartite patella that was clinically asymptomatic, but were otherwise negative.  The Veteran was started on physiotherapy consisting of quadriceps exercises, both bent leg and straight leg raising.  The Veteran progressed rapidly over a four week period of physiotherapy.  The May 1957 treatment report reflects that the knee was asymptomatic and stable, and the Veteran was fit for discharge to full duty status.  He was diagnosed with a sprained right knee (VBMS, STRs, 10/19/10).    

At his enlistment examination, objective findings were normal, though the Veteran noted a history of trick or locked knee in his report of medical history.  This history was again repeated in July 1956.  

The May 1957 treatment report also reflects that the Veteran reported that he first injured his knee in 1949 (prior to service) while he was boxing.  He stated that the knee collapsed and that he sustained a twisting injury.  There was pain that lasted one day and there was no swelling.  He stated that he also sustained repeated pre-service knee injuries while playing high school basketball, football, and doing farm work.  All the injuries were transient episodes with no swelling and no disability that lasted more than 1-2 days.  Finally, the Veteran reported that during boot camp, he twisted his knee and experienced pain, but no swelling.  He stated that he was treated with an ACE bandage only.  X-rays taken in January 1957 showed bipartite patella, but were otherwise negative (VBMS, STRs, 10/19/10).

The remainder of the service treatment records fail to reflect any findings attributed to a right knee disability.  A July 1958 separation examination yielded normal findings (VBMS, STRs, 7/17/06, p. 15).

The Veteran underwent VA examinations in November 1977, October 1978, September 1981, March 1985, September 1988, and March 1992, all of which yielded normal findings (VBMS, STRs, 4/2/04, pgs. 69, 78, 53, 89, 38, 4).  At the November 1977, October 1978, and September 1981 examinations, the Veteran reported that he injured his left knee in service and stated that it occasionally bothered him.  At his March 1985 examination, he reported that he had "trick" knees in high school and in service.  He stated that they were asymptomatic for many years.  At the September 1988 and March 1992 examinations, there was no mention of any knee problems.  

The Veteran also completed Reports of Medical Histories dated November 1977,
September 1981, August 1982, March 1985, March 1991 (VBMS, STRs, 4/2/04, pgs. 67, 87, 55, 62, 30).  In the Reports dated September 1981, August 1982, and March 1985, he answered either "yes" or "don't know" when asked about having a trick knee.  He denied having a trick knee in November 1977 and March 1991.  In all the reports, he denied having bone, joint, or other deformities; swollen or painful joints; and arthritis, bursitis, or rheumatism.  

Records reflect that in August 1993, the Veteran injured his left knee when he slid down 2-3 steps and landed on cement (VBMS, STRs, 4/2/04, p. 8). 

The first post-service treatment of the Veteran's knees occurred in January 2007 (VBMS, 10/17/07, pgs. 4-6).  The Veteran reported longstanding problems with his knees and a history of degenerative joint disease.  He stated that they have become worse over the past 3-4 years, and that he has been using a cane for balance for approximately six months.  He reported weakness in both knees to the point where he had to be very careful just stepping up the curb.  He reported slight swelling at times with minimal pain.  He stated that he has had physical therapy in the past and wondered if it might be helpful.  He stated that he was still able to work at a job where he stands most of the day, and that he felt more stable with the cane.  He reported that rarely did his knees lock up.  

The Veteran underwent a VA examination in December 2010.  He stated that when he injured his right knee in service, it swelled for 24 hours but then subsided.  He also stated that it improved with physical therapy, and that he was uncertain as to how much pain he coped with or for how long he dealt with it.  He reported that over the years, he has had minor aches and pains in his knee.  He was apparently told (during service) that he had "bone chips" by his patella and that they could be removed, but that it would predispose him to osteoarthritis.  That is why he chose to proceed conservatively (with physical therapy).  He stated that now, many years later, the pain has increased (especially over the past three years).  He also described feeling weakness in the knee.  He reported that he was not taking any pain medication for his knee.  He also denied any true flare-ups that would cause incapacitation or bed rest.  He stated that he is retired and that he spends most of his day doing sedentary activities.  

Upon examination, the Veteran's right knee showed no erythema or swelling.  He had full range of motion even after three repetitions of motion.  The Veteran described mild pain with the extreme ranges of motion.  He was able to do a straight leg raise, but with much difficulty.  He described pain in the area of the tibia tubercle. He had a stable knee to varus and valgus testing as well as to anterior and posterior drawer and Lachman's examination.  He had a mildly painful McMurray's testing, however, there was no crepitus in the knee.  He did have a positive patellar grind test.  He also had increased medial and lateral laxity of the patella, but negative patellar apprehension.  Medial and lateral collateral ligament testing was performed with the knee in 30 degrees of flexion. There was no exquisite medial or lateral joint space tenderness to palpation.  X-rays showed preserved joint space in both the medial and lateral joint spaces.  There was evidence of a superolateral patellar nonunion as well as a possible bipartite patella on the very superolateral corner of the patella.  The examiner noted that the film (compared to films from 2004) showed no advancement of medial or lateral joint space osteoarthritis.  The Veteran did show some lateral subluxation in the knee; however, the examiner noted that this was unchanged over the last 5 years.  There was no increase in subchondral cysts, sclerosis, or joint space narrowing.  He was to have patellar sclerosis on the lateral view.  There was joint space narrowing of the patellofemoral joint on the lateral view.

The examiner diagnosed right knee bipartite patella with minimal patellofemoral degenerative joint disease.  He opined that it was less likely than not that the Veteran's current disability was caused by or the result of service.  He noted that there has been no progression of joint space over the past six years.  

The Veteran underwent another VA examination in January 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported a right knee injury prior to service that had completely resolved at the time of his entrance on active duty.  He also reported the injury he sustained in service when he jumped off a tall transport truck.  The Veteran reported intermittent aggravation of the knee since discharge.  At the examination, the Veteran stated that his right knee was "OK" regarding pain.  He was restricted to a wheelchair, but stated that it was not secondary to his right knee condition.  His only complaint was of pain with range of motion.  The pain was isolated to the right femoral joint.  He also reported popping and catching in the patellofemoral joint of the right knee with motion. 

Following an examination, the examiner opined that it was less likely than not that the Veteran's right knee bipartite patella with severe patellofemoral DJD was caused by or related to service, including the injury noted in his service treatment record to his right knee.  The examiner noted that the symptoms initially resolved, only to return many years after his service injury.  Therefore, the examiner opined that the Veteran's diagnosis was likely idiopathic in nature and related to age
related degeneration.

Analysis

At the outset, the Board notes that although the service treatment records reflect that the Veteran reported numerous pre-service injuries to his right knee, the  entrance examination yielded normal findings.  Moreover, the Board, in its February 2014 Remand, found that there was no clear and unmistakable evidence to rebut the presumption of soundness.  Consequently, the Veteran is presumed to have been in sound condition upon entering service.  Aggravation of a pre-existing condition is not applicable and need not be discussed further.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran has established the first element of service connection.  It is undisputed that the Veteran has a current disability.  Likewise, there is no doubt that the Veteran sustained a right knee injury during service.  Consequently, the Veteran has satisfied the second element of service connection.   

It is the third element of service connection where the claim falls short.  Though the service treatment records confirm that the Veteran suffered an injury to his right knee in service, the records fail to reflect that the injury resulted in a chronic disability.  The Veteran injured his right knee in April 1957.  He underwent four weeks of physical therapy, after which the knee was asymptomatic and stable, and the Veteran was fit for discharge to full duty status.  The Veteran also reported an injury to his right knee that occurred in boot camp.  There are no treatment records reflecting such an injury, but the Board finds his account of the injury to be credible.  His July 1958 separation yielded normal findings.  

As the service treatment records lack the documentation sufficient to identify a chronic right knee disability, then service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d) . 

However, in this case, the evidence fails to reflect continuity of symptomatology.  Examinations dated November 1977, October 1978, September 1981, March 1985, September 1988, and March 1992, all yielded normal findings.  In Reports of Medical Histories November 1977 and March 1991, the Veteran denied having had a "trick" knee; bone, joint, or other deformities; swollen or painful joints; and arthritis, bursitis, or rheumatism.  At his March 1985 examination, he reported that he had "trick" knees in high school and in service, but that they had been asymptomatic for many years.       

The Veteran did not seek treatment for a knee disability until January 2007.  The Board notes the gap of almost 50 years between the Veteran's separation from service and the first documented treatment of a right knee disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  However, in this case, the Veteran has never offered any express statements indicating that his knee symptoms have been continuous since his discharge from service.  To the contrary, at his March 1985 examination, he specifically stated that the trick knee from high school and service had been asymptomatic for many years.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that a right knee disability is related to the Veteran's active service, then an award of service connection would be appropriate.

However, the Veteran has undergone two VA examinations and both VA examiners have opined that it was less likely than not that the Veteran's current disability was caused by or is related to the injury incurred in service.  

In a November 2013 Informal Hearing Presentation, the Veteran argued that the service treatment records "indicate that the Veteran's right knee was injured at least three times during service."  The representative argued that since the December 2010 VA examiner failed to discuss "all three" in-service injuries, the examiner failed to consider all of the in-service symptomatology.  In his February 2015 Informal Hearing Presentation, the representative argued that the January 2015 VA examiner also failed to discuss all three injuries.  

The Board notes that the service treatment records reflect that the Veteran sought treatment on April 23, 1957 for an injury that occurred three days earlier (when he fell after jumping off of a truck).  The representative appears to list these events as two separate injuries.  The fact that the Veteran was injured on one day, and sought treatment for it three days later, does not constitute two injuries.  The Board does acknowledge that the treatment report reflects that the Veteran reported a previous injury during boot camp.  There are no treatment reports contemporaneous with the alleged boot camp injury.  Moreover, the Veteran reported that the boot camp injury was a twisting injury that resulted in pain lasting one day, and no swelling.  Consequently, the symptomatology of the first alleged injury was identical to that which occurred in conjunction with the April 1957 injury.  In short, the April/May 1957 treatment reports identify two injuries (one in boot camp and one in April 1957) that resulted in identical symptomatology.  The VA examiners (having clearly cited the April/May 1957 treatment reports) were aware of the alleged boot camp injury.  The fact that they did not specifically cite it does not render their opinions inadequate.    

Additionally, the Veteran's representative has pointed out that the Veteran's current diagnosis of a right knee bipartite patella with patellofemoral degenerative joint disease is the same as the in-service diagnosis.  The Board notes that this is not the case.  The Veteran was not diagnosed with patellofemoral degenerative joint disease while he was in service.  To the contrary, x-rays were negative with the exception of a bipartite patella.  The Board notes that a bipartite patella occurs when the patella, or kneecap, occurs as two separate bones.  Instead of fusing together in early childhood, the patella remains separated.   Moreover, a bipartite patella is usually not symptomatic. http://orthopedics.about.com/od/kneecappatelladisorders/g/bipartite.htm.  There is no indication that the bipartite patella has resulted in symptomatology or disability.  The Veteran's diagnosis in service was a sprain.  His current diagnosis is patellofemoral degenerative joint disease. 

The Board finds that the VA examinations, taken together, are adequate.  Both examiners reviewed and discussed the relevant findings in the claims file in conjunction with the examinations.  While the December 2010 VA examiner's opinion was supported by an incomplete rationale, the January 2015 VA examiner noted that the Veteran's symptoms from the in-service injuries had resolved, only to return many years later.  He therefore opined that the Veteran's diagnosis was likely idiopathic in nature and related to age related degeneration.

The Veteran himself believes that his right knee disability is related to service.  He is competent to describe symptoms of his right knee disability.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

 Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of the Veteran's right knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a right knee disability is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


